UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6338



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JEROME E. JOHNSON, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Claude M. Hilton, Chief
District Judge. (CR-90-331, CA-93-482)


Submitted:   May 16, 2002                   Decided:   June 3, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome E. Johnson, Jr., Appellant Pro Se. Andrew Levchuk, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Jerome Johnson seeks to appeal the district court’s order

denying his motion for reconsideration of the denial without

prejudice of his Fed. R. Civ. P. 60(b)(6) motion, which the

district court construed as a second or successive 28 U.S.C.A.

§ 2255 (West Supp. 2001) motion.         We have reviewed the record and

the   district   court’s   opinion   and    find   no   reversible   error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.          See United States

v. Johnson, Nos. CR-90-331; CA-93-482 (E.D. Va. Jan. 29, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                DISMISSED




                                     2